DETAILED ACTION
This Office Action is a response to Applicant’s Arguments and Amendment submitted
on 01/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objections to the specification in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections – 35 USC § 112
The 112 rejections to the claims in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boone et al. (U. S. Publication 2006/0049203; previously of record) hereinafter Boone.
Regarding Claim 1, Boone discloses (see Paragraphs 60, 62, 64, 66 Figures 2-4, MF4A and MF4B) a liquid dispenser (100) comprising: a housing (110) defining a 
 
    PNG
    media_image1.png
    797
    407
    media_image1.png
    Greyscale
  			
    PNG
    media_image2.png
    722
    422
    media_image2.png
    Greyscale

First Modified Figure 4, “MF4A “                                 Second Modified Figure 4, “MF4B
	Further regarding Claim 1; 150 is cylindrical (150 is from Leung, U.S. Pat. Number 5,928,611; previously of record; which “the entire disclosure of which is incorporated herein by reference:’ see “Paragraph 66). Leung teaches (See Column 7, Lines 53-58) that the device is cylindrical in shape. Referring to MF4B, the geometry of 
Regarding Claim 2, Boone discloses (see Figure 4) a shape of the cross section of the chamber (130) is different from a shape of the cross section of the ampoule (150).
Regarding Claim 5, Boone discloses (see Paragraph 62 and Figure 2) the section of the housing (110) permitting access to the chamber (130) is defined by a window (opening of 114/116 allowing 122) in the housing.
Regarding Claim 6, Boone discloses (see Paragraph 62 and Figure 2) the actuator (120) comprises an abutment (122) shaped and dimension to pass through the window (opening of 114 and 116 allowing 122).
Regarding Claim 7, Boone discloses (see Paragraph 62 and Figure 2) the actuator comprises a cantilever arm (120) projecting from the housing (110).
Regarding Claim 8, Boone discloses (see Paragraph 62 and Figure 2) the abutment (122) is located at or adjacent (Merriam-Webster defines adjacent as “near” or “not distant” which the abutment is not distant from either the free end or hinged end of 120) to a free end of the cantilever arm (120).
Regarding Claim 9, Boone discloses (see Paragraphs 60, 80, and Figure 2) the actuator (120) is reversibly displaceable (120 or 122 is not disclosed as being locked 
Regarding Claim 10, Boone discloses (see Paragraph 60 and Figure 3) the actuator (120) is hingedly (via 112) mounted to the housing (110).
Regarding Claim 13, Boone discloses (see Paragraph 63 and Figure 2) the outlet comprises a nozzle (190) in fluid communication with the chamber (130).
Regarding Claim 15, Boone discloses (see Paragraph 61 and Figure 1) the housing (110) comprises a substantially cylindrical hollow body (exterior surface of 110).
Regarding Claim 16, Boone discloses (see Paragraphs 69, 70, 80 and Figures 1-3) the housing (110) is rigid (the body demonstrates rigidity by the ability to maintain all the components of 100 as seen in Figure 1; the body demonstrates rigidity by the ability to provide the functionality of the actuator 120 and abutment 122 to break the ampoule 150 without breaking or deforming the chamber 130, housing, 110, or abutment 122; the body demonstrates rigidity by the being usable multiple times; see Paragraphs 69, 70 and 80).
Regarding Claim 17, Boone discloses (Paragraph 60, Figures 1, and 2) the ampoule (150) of a liquid (152) shaped and dimensioned to be received in the chamber (see Figure 1 and 2).
Regarding Claim 18, Boone discloses (Paragraph 69, Figures 2, and 3) a cartridge (160) in which the ampoule (150) is retained, the cartridge being shaped and dimensioned to be received in the chamber (130).
Regarding Claim 19, Boone discloses (see Figures 2 and 3) the cartridge (160) has a circular cross section.
Regarding Claim 20, Boone discloses (see Paragraph 69) the ampoule (150) comprises a breachable wall.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boone (U. S. Publication 2006/0049203; previously of record) in view of Greter (U. S. Publication 2012/0055580; previously of record).
Regarding Claim 4, Boone discloses all the elements of the current invention as stated above including the housing having one or more elongate ribs to hold the ampoule in place (as seen in housing 116, Figure 2).
However, Boone does not disclose that the elongate ribs extend longitudinally of the chamber.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known structural securement element, a longitudinal rib or ribs in Greter, for another structural securement element, a lateral rib as taught in Boone, since Greter teaches that a longitudinal rib is a suitable alternative to a lateral rib for securing an ampoule. The substitution of the longitudinal ribs as taught in Greter would have yielded predictable results, namely, securing the ampoule within the chamber of the body of the liquid dispenser. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boone (U. S. Publication 2006/0049203; previously of record) in view of Stenton (U. S. Publication 2004/0254561; previously of record).
Regarding Claims 11 and 12, Boone discloses all the elements of the current invention as stated above including a hinged actuator except the actuator is biased away from the housing.
Stenton teaches (see Paragraph 23 and Figure 2) in the same field of endeavor, a liquid dispenser device having an actuator connected to the housing via a living hinge wherein the actuator (224a) is biased away from the housing (102; see Figure 2 and Paragraph 23.; “[the actuators] engage the operator's fingers to receive therefrom inwardly-directed pressure-that is, pressure in the direction of the applicator”; see Figure 2. Shows the ampoule as well as the flexible connective bridge bias the actuator 224a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known pivoting mechanism, a living hinge, in Stenton for another pivoting mechanisms, a pin hinge, as taught in Boone since Stenton teaches that a living hinge is a suitable alternative to a pin hinge to allow the actuator to be moved between a set position as well as be flexible to allow the operator to transmit force to move the actuator. The substitution of the living hinge as taught in Stenton would have yielded predictable results, namely, the ability to maintain an initial position (away from the housing) that can be deformed resiliently to another position (actuator and abutment within the housing and providing force to the ampoule). KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding Claim 14, Boone further discloses (see Paragraph 64 and Figure 2) the nozzle (192) is releasably retained (via 194) on the housing (110) in order to permit access to the chamber (130).
Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. The applicant argues that Boone does not disclose or suggest the chamber has an elliptical cross sectional area. However, Boone does disclose the chamber having an elliptical cross sectional area in Figures MF4A and MF4B. 103 shows the chamber is not cylindrical. 150 is cylindrical (150 is from Leung, U.S. Pat. Number 5,928,611; previously of record; which “the entire disclosure of which is incorporated herein by reference:’ see “Paragraph 66). Leung teaches (See Column 7, Lines 53-58) that the device is cylindrical in shape. Referring to MF4A and MF4B, the geometry of the cylinder is compared to the geometry of the chamber (130). The geometry does not match and the chamber has a continually curving sides, such of that of an ellipse/elliptical shape. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771